11-2264-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A089 225 207
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _______________________________________
12
13       LI QIAO ZHENG,
14                Petitioner,
15
16                         v.                                   11-2264-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Briana F. Isiminger, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Luis E. Perez, Senior
28                                     Litigation Counsel; Ari Nazarov,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5          Li Qiao Zheng, a native and citizen of the People’s

 6   Republic of China, seeks review of a May 13, 2011, order of

 7   the BIA affirming the June 19, 2009, decision of Immigration

 8   Judge (“IJ”) Thomas Mulligan, which denied his application

 9   for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Li Qiao Zheng,

11   No. A089 225 207 (B.I.A. May 13, 2011), aff’g No. A089 225

12   207 (Immig. Ct. N.Y. City June 19, 2009).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15          Under the circumstances of this case, we have reviewed

16   the decision of the IJ as modified and supplemented by the

17   BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

18   2005); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

19   522 (2d Cir. 2005).    The applicable standards of review are

20   well-established.     See 8 U.S.C. § 1252(b)(4)(B); see also

21   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22          For applications such as Zheng’s, governed by the

23   amendments made to the Immigration and Nationality Act by

                                     2
 1   the REAL ID Act of 2005, the agency may, considering the

 2   totality of the circumstances, base a credibility finding on

 3   the applicant’s “demeanor, candor, or responsiveness,” the

 4   plausibility of his account, and inconsistencies in his

 5   statements, without regard to whether they go “to the heart

 6   of the applicant’s claim.”     See 8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 8   167 (2d Cir. 2008).   We will “defer to an IJ’s credibility

 9   determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make” such a ruling.     Xiu Xia Lin, 534 F.3d at 167.

12       The IJ’s adverse credibility determination is supported

13   by substantial evidence.     The IJ reasonably based his

14   credibility finding on the following: (1) the memorized

15   character of Zheng’s testimony; and (2) Zheng’s inconsistent

16   testimony regarding (a) whether his wife underwent an IUD

17   insertion or sterilization, and (b) the duration of time

18   that Zheng saved his plane ticket in his wallet.     Moreover,

19   the IJ reasonably rejected Zheng’s explanations for his

20   inconsistent testimony.     See Majidi v. Gonzales, 430 F.3d

21   77, 80-81 (2d Cir. 2005).     Given the inconsistent testimony

22   and the IJ’s demeanor finding, the totality of the


                                     3
 1   circumstances supports the agency’s adverse credibility

 2   determination.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 3   Lin, 534 F.3d at 167.

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot. Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                    4